DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 12 and are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 6,072,161) in view of Mann (US 1,062,344) or Kara (US 6,670,583), Sansom (US 9,485,811) or Brown (US 5,960,998), and Balderson (US 3,915,079).
Stein shows the heating device in combination with a container including a housing (16) having an opening to removably receive a plate (14), the plate has a depression with a first contact (36) that is in communication with a power source, the container is provided with a heating element (26) and a second contact (58) wherein the container is adapted for placement within the depression of the plate and allows the first contact (36) to engage with the second contact (58) to activate the heating element to heat the bottle. But, Stein does show that the container is a spray bottle with the heating element disposed within the base of the bottle, and the housing with an opening that provides access to an interior of the housing wherein one or more storage containers are in communication with the interior of the housing.   
Mann shows it is known to provide a container/cup (10) with a heating element (14) disposed within a base of the container wherein the heating element is provided with an second contact (15,16) provided on the base of the container that is engaged with a first contact (23, 24) of the plate (20) to activate the heating element. Mann also shows the plate having a depression that receives the container therein.
Kara also shows a container/cup (1) with a heating element (3) disposed within a base of the cup with a second contact (4) that engages with a second contact (5) of a plate (2) wherein the plate also shows a depression within which the cup is received therein.    
Sansom and Brown show that it is known in the art that a container can take a form of a spray bottle wherein Sansom further shows the spray bottle that is heated. 
Balderson shows a housing (13) having a plate (28) for providing an electrical connection via an electric contact (16) wherein the housing shows a compartment/drawer (34) that is in communication with an interior of the housing as the compartment/drawer is inserted into the housing. Also see Figure 2. 
In view of Man, Kara, Sansom, Brown and Balderson, it would have been obvious to one of ordinary skill in the art to adapt Stein with a spray bottle having a heating element disposed within the base of the bottle which is a known arrangement of the heating element for heating an interior volume of the bottle or a container including spray bottles wherein the housing can be further modified to include an interior of accommodating a compartment/drawer for storage purposes which is also known in the art. 
With respect to claim 3, Stein as well as Mann and Kara show the depression of the plate is dimension to match a surface area of the base of the bottle/container.
With respect to claim 4, Kara further shows the first and second contact are magnetically engaged with each other via magnets. Also see column 3, lines 2-8.
With respect to claim 5, Stein shows the plate (14) having a circular configuration as illustrated in Figure 1. 
With respect to claims 6-8 and 12, Balderson shows the storage container/drawer (24) that can be slidably positioned within the housing wherein the container/drawer can be movable between an extended position and a retracted position from the front end of the housing with the retracted position resting flush with a front end of the housing. Balderson further shows an opening aperture through which an electrical cord can pass there through, and it would have been obvious to one of ordinary skill in the art to adapt the front wall of the container to provide at least one aperture to allow an electrical cord or a finger to pass there through for the user to have an easy access through the front wall of the container as a matter of routine experimentations. 
With respect to claim 14, Stein as well as Kara shows the base having a sidewall that extends along a length of the container, which can be a spray bottle as modified by Brown or Sansom, about a circumference thereof. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable Stein in view of Mann or Kara, Sansom or Brown, and Balderson as applied to claims 1, 3-8 and 12 above, and further in view of Sanders (US 3,488,473) or Morgan (US 3,896,973).  
 Stein in view of Mann or Kara, Sansom or Brown, and Balderson shows the structure claimed except for the base with a thermally conductive coating between the heating element and the interior volume.
Sanders shows a container/cup with a base that is provided with a thermally conductive metal (16) that provided between a heating element (13) and an interior volume of the cup. 
Morgan also shows it is known to provide a base of a bottle with a thermally conductive element (42) that comes between an interior volume of the bottle and a heating element (44).
In view of Sanders or Morgan, it would have been obvious to one of ordinary skill in the art to adapt Stein, as modified by Mann or Kara, Sansom or Brown, and Balderson, with the base of a spray bottle that is provided with a thermally conductive element, which can be a coating or any other suitable form known in in the art, to further enhance heat transfer efficiency from the heating element to the interior volume of the bottle.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Mann or Kara, Sansom or Brown, and Balderson as applied to claims 1, 3-8 and 12 above, and further in view of Son (US 2015/0327707) and Mendoza Jr (US 8,334,780).  
 Stein in view of Mann or Kara, Sansom or Brown, and Balderson shows the structure claimed except for a temperature sensor and a display disposed on the lower surface of the base. 
  Son shows it is known to provide a container with a temperature sensor (60) and a display (70) provided on a lower surface of base of the container.
Mendoza also shows it is known to provide a temperature display on a lower surface of a base of a container wherein the temperature is indicated with a numeric or digital display.  
In view of Son and Mendoza, it would have been obvious to one of ordinary skill in the art to adapt Stein, as modified by Mann or Kara, Sansom or Brown, and Balderson, with the base of the spray bottle that is further provided by a temperature sensor and a display that would measure the interior volume of the container as the sensor is in thermal contact with the interior volume of the container with a display, including a numeric or digital display, that would conveniently display the temperature of the interior volume of the bottle to the user. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Stein in view of Mann or Kara, Sansom or Brown, and Balderson as applied to claims 1, 3-8 and 12 above, and further in view of Kilbride (US 5,990,456).   
 Stein in view of Mann or Kara, Sansom or Brown, and Balderson shows the structure claimed except for the housing with a plurality of openings in a linear arrangement of the housing . 
	Kilbride shows a warming system having a plurality of openings (14) within which a plurality of containers can be received therein. 
	In view of Kilbride, it would have been obvious to one of ordinary skill in the art to adapt Stein, as modified by Mann or Kara, Sansom or Brown, and Balderson, with the housing having a plurality of openings so that a plurality of spray bottle can be operated as desired by the user. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Mann or Kara, Sansom or Brown, and Balderson as applied to claims 1, 3-8 and 12 above, and further in view of Morey (US 2,700,097).
Stein in view of Mann or Kara, Sansom or Brown, and Balderson shows the structure claimed except for a control circuit to deactivate the heating element when reach a threshold temperature. 
Morey shows a control circuit including a temperature sensor (164) that is configured to deactivate the heating element when the interior volume has reached a threshold/predetermined temperature. Also see column 5, lines 43-49; and Figure 14.
	In view of Morey, it would have been obvious to one of ordinary skill in the art to adapt Stein, as modified by Mann or Kara, Sansom or Brown, and Balderson with a control circuit to control the heating element including deactivating the heating element to maintain the interior temperature at the desired heating temperature when the temperature exceed a threshold value that is greater than the desired heating temperature.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Mann or Kara, Sansom or Brown, and Balderson as applied to claims 1, 3-8 and 12 above, and further in view of Cameron (US 2,560,214) or Trachtenberg et al (US 3,405,899). 
Stein in view of Mann or Kara, Sansom or Brown, and Balderson shows the structure claimed including the opening of the housing with a flange (82) extending inwardly to receive a lower end (84) of the plate but does not show the flange as a lip that extends annularly inwardly from the opening. 
Cameron shows an opening having a lip (90) that extends annularly and inwardly from the opening to be engaged with a lug/flange (82). 
Trachtenberg shows it is known to provide an opening of a housing (59) having threads (60) which includes an annular extending lip that is engaged with a respective thread portion of a bottom of a container.
In view of Cameron or Trachtenberg, it would have been obvious to one of ordinary skill in the art to adapt the opening of Stein with an annularly extending lip including threads that can be engaged to receive a lower end of the plate, having a corresponding lug/flange or threads as taught by Cameron or Trachtenberg, respectively, so that the plate and the housing can be securely attached thereto. 
With respect to claim 15, Trachtenberg further shows the base of the container having sidewall, in the form of threads, extending along a length of the container/bottle about a circumference thereof.

Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. 
With respect to the claim recitation regarding the opening providing access to the interior of the housing which is in communication with a storage compartment wherein an object passed through the opening will enter the storage compartment as demonstrated in Figure 5 that shows a wire is passed through the opening into the interior of the housing goes through the storage compartment. This argument is not deemed persuasive as the claim does not explicitly recite such arrangement. It is noted that the claim recites for a housing with an opening that receives a plate therein one or more storage container are in communication with an interior of the housing wherein such recitation is deemed shown by Stein that shows an housing with an opening that receives a plate (14) and that the housing can be further modified by teaching of Balderson that shows the housing with a compartment/drawer for storage purposes as known in the art. 
With respect to claims 9 and 10, the applicant argues Son teaches a display disposed about an exterior surface of the container adjacent the base and not on a lower surface of the base as presently claimed. This argument is not deemed persuasive since the base of the container is broad to include a lower part/portion of the container wherein the lower surface of the base would include a lower area/surface including a lower adjacent surface of the base as shown in Son.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761